Upon an appeal from a Decree of the Superior Court of Chancery for the Fred-ericksburg District, dismissing a Bill exhibited by the appellant against the appel-lees.
The oojects of the Bill were, 1st, that the complainant’s possession of a tract of land, founded on an equitable title to a lease for lives, (still existing) might be quieted during those lives; 2d., that the defendants ^should be compelled to interplead, for the purpose of set-ling their conflicting claims to the rent; and the plaintiff be permitted to bring into Court the amount thereof, to be delivered over to the person entitled; 3d, that the defendant so entitled, should be compelled to execute a formal and legal lease to the plaintiff, for the lives specified; and, lastly, that the defendants be each of them restrained from farther proceedings to recover the rent, and from ejecting the plaintiff, during the remnant of the lives of his lease, until they should interplead, and have their rival claims settled.
On this Bill, an injunction was awarded in November 1816, and dissolved in April 1817.' — And on the 1st. of October 1817, when the cause had not been set for hearing, the bill was dismissed, by virtue (as Chancellor Nelson understood the law,) of the 3d, section of the Act of January 20th, 1804.
By this Court.
The Decree was reversed, and the cause remanded ; “the Bill being improperly dismissed under the Act of January 20th, 1804, it having other objects exclusive of those embraced by the injunction.”